Citation Nr: 9927941	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been has been submitted 
to reopen a claim of entitlement to service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's sister and appellant's brother


INTRODUCTION

The veteran served on active duty from March 1980 to May 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In July 1999, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  


FINDINGS OF FACT

1.  By an unappealed decision in November 1981, the RO denied 
entitlement to service connection for a psychiatric 
disability.  

2.  Evidence associated with the claims file subsequent to 
the RO's November 1981 denial bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  There is no competent medical evidence linking a 
psychiatric disability with the veteran's period of active 
service.



CONCLUSIONS OF LAW

1.  The RO's November 1981 decision denying entitlement to 
service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran's claim for entitlement to service connection 
for a psychiatric disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The veteran essentially asserts that there is new and 
material evidence to support reopening his claim of 
entitlement to service connection for a psychiatric disorder.  
The RO previously had considered the claim for service 
connection for a psychiatric disability and, by a November 
1981 decision, denied the benefit sought.  The denial was 
based upon the RO's finding that the diagnosed personality 
disorder found in service was a constitutional or 
developmental abnormality and not a disability under the law.  
The November 1981 decision became final when the veteran 
declined to initiate an appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

The VA may reopen and readjudicate a final decision only upon 
finding new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1998); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  Winters v. West, 12 Vet. App. 
203, 206-07 (1999) (en banc).  The VA then evaluates a well-
grounded claim on the merits after ensuring fulfillment of 
the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's November 1981 
decision included the veteran's service medical records 
(SMRs) documenting treatment for a diagnosed personality 
disability, and recommending administrative separation.  

Among the evidence associated with the claims file after 
entry of the RO's November 1981decision are VA reports of 
treatment beginning in 1981, private reports of treatment 
dated beginning in 1986 with a diagnosis of Bipolar disorder, 
a report of a Social Security Administration (SSA) finding, 
hearing testimony offered at two hearings and a lay statement 
submitted by the veteran's mother.  These records are new and 
material because they are neither cumulative nor redundant of 
previously submitted materials and because they purport to 
provide a necessary element of the veteran's claim.  That is, 
evidence of a current psychiatric disability not considered a 
personality disorder.  With the submission of this new and 
material evidence the veteran's claim is thus reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The next step in the Board's analysis is to determine whether 
the veteran's reopened claim is well grounded.  See Winters 
v. West, 12 Vet. App. at 206.  A well grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no 
duty to assist the claimant in developing the facts pertinent 
to his claim and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

SMRs confirm that the veteran was treated for a diagnosed 
personality disorder in March 1981.  VA records show 
treatment beginning in 1988 for explosive personality traits, 
rule out schizophrenia, rule out borderline personality 
disorder.  Private medical records show treatment beginning 
in 1986 when the veteran was hospitalized for adult 
adjustment disorder. The record contains records of various 
treatment thereafter with diagnoses of personality disorder.  
Bipolar disorder was noted to be the veteran's diagnosis in a 
letter from a psychiatrist at the TMC Behavioral Clinic dated 
in June 1998 and again in September 1998.  An SSA decision 
notes that the veteran was examined in 1997 and that major 
depression was diagnosed.  

There is no documentary evidence of a recognized psychiatric 
disability in service or for many years thereafter.  No 
medical evidence associated with the claims file causally 
links the veteran's diagnosed bipolar disorder or depression 
with his period of active service.

In testimony at his RO hearing in September 1998 and at the 
Board in July 1999, the veteran testified concerning his 
disability in service and thereafter.  His brother and sister 
testified at the RO that the veteran did not have any 
psychiatric problems prior to service.  A letter from the 
veteran's mother is of record and contains statements 
concerning the veteran's disability as well as the opinion 
that the veteran's disability was due to service.  Beyond the 
appellant's own statements, and those of his family members, 
there is no competent medical evidence linking a psychiatric 
disability with his period of active service.  However, 
because the veteran and his family members are lay persons 
with no medical training or expertise, their statements alone 
cannot constitute competent evidence of the required nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Inasmuch as the record is devoid of competent 
medical evidence establishing a link between diagnosed 
bipolar disorder or diagnosed depression, and the veteran's 
period of active service, the veteran's claim for service 
connection is implausible and must be denied as not well 
grounded.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and an explanation as to why his current 
attempt fails.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disability.  

Entitlement to service connection for a psychiatric 
disability is denied.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

